DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 84-95 are pending and under examination.
Priority
Applicants’ claim for the benefit of prior-filed applications 61/681,444 filed August 9, 2012, 61/642,282, filed May 3, 2012, 61/596,455 filed February 9, 2012, 61/558,177, filed November 10, 2011 and 61/540,910 filed September 29, 2011 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
Response to Arguments: Applicants assert the full scope of the claimed invention is enabled (see the remarks filed January 6, 2021). Applicants assert there is a reasonable correlation between the in vitro and in vivo data. Applicants contend the working examples are consistent with the peptide effects on the vasculature because the in vitro data establishes that the peptide does not cause vasoconstrictions or vasodilation in the absence of the stimulus, acetylcholine (see p. 5-6 in the remarks). 
Applicants’ arguments have been fully considered and are found persuasive. Therefore, the rejection of claims 84-95 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


The rejection is maintained.
Claim 84 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Szeto et al. (US 2009/0221514 A1; 2009)
Szeto et al. teach administering an therapeutically effective amount of D-Arg-2',6'-Dmt-Lys-Phe-NH2  to subjects in need of treating acute renal injury, chronic renal injury or CIN (subjects in need of improving vascular reactivity) wherein the improvement includes reduced glomerular filtration rate (GFR) (see e.g., paras. [0009, 0010, 0053, 0054, 0183-0187, 0190, 00269-0330; Table 10; reference claims 8-14). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, Szeto et al. teach administering the same compound as claimed, D-Arg-2',6'-Dmt-Lys-Phe-NH2 to subjects in need of improved vascular reactivity (i.e., subjects with acute renal injury and chronic renal injury), in an amount shown to be effective in improving glomerular filtration rate (a marker of vascular reactivity). Because the disclosures of Szeto et al. are capable of performing the intention of the claimed active administration step (i.e., improve vascular reactivity in a subject in need thereof) as demonstrated by the improvement in GFR, the teachings of Szeto et al. anticipate the claim.
Therefore, the disclosures of Szeto et al. anticipate the presently claimed invention.
Response to Arguments: Applicants argue that the disclosures of Szeto et al. do not anticipate the claimed invention because there is no extrinsic evidence proffered to support an inherency rejection. Applicants argue there is no basis for the characterization of the subjects 
	Applicants’ arguments have been fully considered but are not found persuasive. MPEP §2112 state as follows. When a claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In relying upon the theory of inherency, a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art must be provided. 
Vascular reactivity is a vital component of vascular function the enables adjustments of blood flow and alteration of vessel tone and diameter1. Renal blood flow and GFR normally change in parallel; any increase in renal blood flow causes an increase in GFR (see Main2, p. 137, left col. -2nd paragraph). Blood enters the kidney via the renal artery and, after a series of divisions, arrives at the glomerulus. Blood entering the glomerular capillaries must first pass through an afferent arteriole. Blood exiting the glomerular capillaries passes through a second arteriole, the efferent arteriole. See Main, p. 117, right col.-3rd paragraph. Therefore, a change in glomerular filtration rate is indicative of a change in blood flow rate and/or alteration in vessel tone and diameter. Acute and chronic renal injury are characterized by a decline in glomerular filtrate rate, urine output or both (see Szeto et al., para. [0003]); thus, a subject with acute and chronic renal injury are in need of improved glomerular filtration rate. Improved glomerular . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 84-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,988,422 B2 in view of Szeto et al. (US 2009/0221514 A1; 2009) and Main (“Atherosclerotic Renal Artery Stenosis, ACE Inhibitors, and Avoiding Cardiovascular Death”, Heart 2005;91:548–552).
Regarding present claims 84-88, claim 1 of U.S Patent No. 9,988,422 B2 discloses a method for therapeutic treatment of atherosclerotic renal artery stenosis in a subject in need thereof (subject diagnosed with ARVD, the method comprising administering to the subject a therapeutically effective amount of a peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 or a pharmaceutically acceptable salt thereof, and further comprising the step of performing a revascularization procedure on the subject, wherein the revascularization procedure comprises administration of one or more thrombolytic agents, and wherein the subject is administered the peptide prior to onset of renal microvasculature rarefaction. Claim 1 of U.S Patent No. 9,988,422 B2 do not teach the improved vascular reactivity in the subject. Main teaches glomerular filtration rate (GFR; renal blood flow3) can be reduced by ARAS (see p. 548, 4th paragraph). Szeto et al. teach GFR is improved upon the administration of D-Arg-2',6'-Dmt-Lys-Phe-NH2 2 to a subject with ARAS in order to improve vascular reactivity.
Regarding present claim 89, claim 2 of U.S Patent No. 9,988,422 B2 discloses the revascularization procedure comprises percutaneous transluminal renal angioplasty. 
Regarding present claim 90, claim 3 of U.S Patent No. 9,988,422 B2 discloses the subject is administered the peptide prior to the revascularization procedure, after the revascularization procedure, during and after the revascularization procedure, or continuously before, during, and after the revascularization procedure. 
Regarding present claim 91, claim 4 of U.S Patent No. 9,988,422 B2 discloses the subject is administered the peptide for at least 3 hours after the revascularization procedure, for at least 5 hours after the revascularization procedure, for at least 8 hours after the revascularization procedure, for at least 12 hours after the revascularization procedure, or for at least 24 hours after the revascularization procedure. 
Regarding present claim 92, claim 5 of U.S Patent No. 9,988,422 B2 discloses the subject is administered the peptide starting at least 8 hours before the revascularization procedure, starting at least 4 hours before the revascularization procedure, starting at least 2 hours before the revascularization procedure, starting at least 1 hour before the revascularization procedure, or starting at least 10 minutes before the revascularization procedure. 
Regarding present claim 93, claim 6 of U.S Patent No. 9,988,422 B2 discloses the revascularization procedure comprises removal of a renal artery occlusion. 
Regarding present claim 94 and 95, claim 7 of U.S Patent No. 9,988,422 B2 discloses the one or more thrombolytic agents are selected from the group consisting of: tissue plasminogen 
Response to Arguments: Applicants request the non-statutory double patenting rejection over claims 1-7 of U.S Patent No. 9,988,422 B2 in view of Szeto et al. and Main to be held in abeyance. See page 7 in the remarks filed January 6, 2021. Applicants’ request for the non-statutory double patenting rejection to be held in abeyance has been considered but is not persuasive because only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. See MPEP §804. The non-statutory double patenting rejection of 84-95 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,988,422 B2 in view of Szeto et al. (US 2009/0221514 A1; 2009) and Main (“Atherosclerotic Renal Artery Stenosis, ACE Inhibitors, and Avoiding Cardiovascular Death”, Heart 2005;91:548–552) is maintained.
Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Endothelix, “About Vascular Function/Reactivity”, https://www.endothelix.com/patients/about-vascular-function-reactivity/; accessed on April 2, 2021.
        2 Main, “Atherosclerotic Renal Artery Stenosis, ACE Inhibitors, and Avoiding Cardiovascular Death”, Heart 2005;91:548–552
        3 Renal blood flow and GFR normally change in parallel as evidenced by Carroll et al. (“Renal System and Urinary Tract” Elsevier's Integrated Physiology, 2007); see p. 137.